UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7532


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH TROY MCCONNELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:02-cr-00548-CMC-15; 3:10-cv-70314-CMC)


Submitted:   December 17, 2013            Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Troy McConnell, Appellant Pro Se.   Beth Drake, Mark C.
Moore, Jane Barrett Taylor, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph    Troy     McConnell        seeks     to    appeal          the    district

court’s     order       treating       his   motion         to     reopen          the    criminal

judgment against him as a successive 28 U.S.C.A. § 2255 (West

Supp. 2013) motion, and dismissing it because McConnell failed

to obtain prefiling authorization from this court.                                  The order is

not    appealable       unless     a    circuit          justice       or    judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate       of     appealability         will        not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the     merits,    a   prisoner          satisfies          this    standard       by

demonstrating         that     reasonable          jurists       would        find       that     the

district       court’s       assessment      of     the    constitutional                claims    is

debatable      or     wrong.      Slack      v.     McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that McConnell has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                               2
            Additionally, McConnell seeks authorization to file a

successive § 2255 motion in his informal brief.                         In order to

obtain     authorization       to   file       a   successive        § 2255    motion,

however, a prisoner must assert claims based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).                  McConnell’s claims do

not   satisfy   either     of   these      criteria.         Therefore,        we   deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are     adequately         presented    in    the     materials

before   this   court    and    argument       would   not     aid   the    decisional

process.



                                                                              DISMISSED




                                           3